ORDER

PER CURIAM.
Plaintiffs were injured in a three-vehicle accident. They sued the drivers of both of the other cars and the proprietors of a bar they alleged had sold liquor to one of the drivers while he was obviously intoxicated. Grand Lindell Partnership, Inc. (“Grand Lin-dell”), the defendant bar owner, moved to dismiss the plaintiffs’ claim against it in that plaintiffs failed to allege that the bar owner was convicted of selling alcohol to a person obviously intoxicated as required by section 537.053.3 RSMo 1994. The trial court granted Grand Lindell’s motion and the plaintiffs filed a timely appeal.
No error of law appears. An opinion reciting detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only. This memorandum sets forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).